
[v107292_header.jpg]


EXECUTIVE EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT is made and entered into effective as of March 14,
2008 (the “Effective Date”) by and between The Small Business Company (the
“Company”), and Terry Ostrowiak, the undersigned individual (“Executive”).
 
RECITAL
 
The Company and Executive desire to enter into an Employment Agreement setting
forth the terms and conditions of Executive’s employment with the Company.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Company and Executive agree as follows:
 
1. Employment.
 
(a) Term. The Company hereby employs Executive to serve as Secretary of the
Company and Executive Vice President and to serve in such additional or
different position or positions as the Company may determine in its sole
discretion. As Secretary and Executive Vice President, the Executive shall be an
Officer of the Company. The term of employment shall be for a period of one (1)
year (“Employment Period”) to commence on the Effective Date, and renewable at
the Company’s discretion on each anniversary.
 
(b) Duties and Responsibilities. Executive will be responsible for the formation
and implementation of the Company’s Small Business Coaching Program and other
duties as agreed upon with the Company’s Board of Directors. The Executive shall
report to the Company’s Board of Directors.
 
(c) Location. The initial principal location at which Executive shall perform
services for the Company shall be at 674 Via de La Valle, Suite 226, Solana
Beach, CA 92075.
 
2. Compensation.
 
(a) Base Salary. Executive shall be paid a base salary (“Base Salary”) at the
annual rate of $120,000, payable twice monthly consistent with Company’s payroll
practices. The annual Base Salary shall be reviewed on an annual basis by the
Board of Directors or Compensation Committee to determine if such Base Salary
should be increased in recognition of services to the company.
 
(b) Payment. Payment of all compensation to Executive hereunder shall be made in
accordance with the relevant Company policies in effect from time to time,
including normal payroll practices, and shall be subject to all applicable
employment and withholding taxes. It is understood and agreed to, by both the
Executive and the Company, that payment of the agreed to salary will not
commence until the Company has received funding or revenues sufficient to
support the payment of salaries to employees. Additionally, the Executive and
the Company agree that should cash shortfalls preclude payment of the
Executive’s salary that any unpaid salary shall NOT be accrued.
 
1

--------------------------------------------------------------------------------


 
(c) Bonus. Executive shall also be entitled to a one-time bonus of $16,667 upon
receipt of funding sufficient to support payment to employees, as set forth
under Section 2(b) above, subject to the discretion of the Board of Directors.
Other bonus payments shall be determined at the sole discretion of the Board of
Directors.
 
3. Other Employment Benefits.
 
(a) Business Expenses. Upon submission of itemized expense statements in the
manner specified by the Company, Executive shall be entitled to reimbursement
for reasonable travel and other reasonable business expenses duly incurred by
Executive in the performance of his duties under this Agreement.
 
(b) Benefit Plans. Executive shall be entitled to participate in the Company’s
medical and dental plans, life and disability insurance plans and retirement
plans pursuant to their terms and conditions and once implemented by the
Company. It is understood by the Executive that no Benefit Plan currently exists
but that the Executive shall immediately be entitled to Benefits once a Plan is
executed and in force. There is no accrual of benefits prior to execution and
implementation of Plan. Executive shall be entitled to participate in any other
benefit plan offered by the Company to its employees during the term of this
Agreement (other than stock option or stock incentive plans, which are governed
by Section 3(d) below). Nothing in this Agreement shall preclude the Company or
any affiliate of the Company from terminating or amending any employee benefit
plan or program from time to time.
 
(c) Vacation. Executive shall be entitled to three (3) weeks of vacation each
year of full employment, exclusive of legal holidays, as long as the scheduling
of Executive’s vacation does not interfere with the Company’s normal business
operations.
 
(d) Stock Options. Executive shall be entitled to options to acquire 500,000
shares of the Common Stock of the Company pursuant to the terms of our 2007
Stock Plan. Issuance of the options shall be in accordance with all applicable
securities laws and the other terms and conditions of our 2007 Stock Incentive
Plan and the stock option agreement to be executed between the Company and
Executive (the “Stock Option Agreement”).
 
(e) No Other Benefits. Executive understands and acknowledges that the
compensation specified in Sections 2 and 3 of this Agreement shall be in lieu of
any and all other compensation, benefits and plans.
 
4. Executive’s Business Activities. Executive shall devote the substantial
portion of his entire business time, attention and energy exclusively to the
business and affairs of the Company and its affiliates, as its business and
affairs now exist and as they hereafter may be changed. (Executive may serve as
a member of the Board of Directors of other organizations that do not compete
with the Company, and may participate in other professional, civic, governmental
organizations and activities that do not materially affect his ability to carry
out his duties hereunder.)
 
5. Termination of Employment.
 
(a) For Cause. Notwithstanding anything herein to the contrary, the Company may
terminate Executive’s employment hereunder for cause for any one of the
following reasons: (1) conviction of a felony, any act involving moral
turpitude, or a misdemeanor where imprisonment is imposed; (2) commission of any
act of theft, fraud, dishonesty, or falsification of any employment or Company
records; (3) improper disclosure of the Company’s confidential or proprietary
information; (4) any action by the Executive which has a detrimental effect on
the Company’s reputation or business; (5) Executive’s failure or inability to
perform any reasonable assigned duties after written notice from the Company of,
and a reasonable opportunity to cure, such failure or inability; (6) any breach
of this Agreement, which breach is not cured within ten (10) days following
written notice of such breach; (7) a course of conduct amounting to gross
incompetence; (8) chronic and unexcused absenteeism; (9) unlawful appropriation
of a corporate opportunity; or (10) misconduct in connection with the
performance of any of Executive’s duties, including, without limitation,
misappropriation of funds or property of the Company, securing or attempting to
secure personally any profit in connection with any transaction entered into on
behalf of the Company, misrepresentation to the Company, or any violation of law
or regulations on Company premises or to which the Company is subject. Upon
termination of Executive’s employment with the Company for cause, the Company
shall be under no further obligation to Executive, except to pay all accrued but
unpaid base salary and accrued vacation to the date of termination thereof.
 
2

--------------------------------------------------------------------------------


 
(b) Without Cause. The Company may terminate Executive’s employment hereunder at
any time without cause, provided, however, that Executive shall be entitled to
severance pay in the amount of four (4) weeks of Base Salary in addition to
accrued but unpaid Base Salary and accrued vacation, less deductions required by
law, but if, and only if, Executive executes a valid and comprehensive release
of any and all claims that the Executive may have against the Company in a form
provided by the Company and Executive executes such form within seven (7) days
of tender.
 
(c) Resignation. Upon termination of employment, Executive shall be deemed to
have resigned from the Board of Directors of the Company if he is a director.
 
(d) Cooperation. After notice of termination, Executive shall cooperate with the
Company, as reasonably requested by the Company, to effect a transition of
Executive’s responsibilities and to ensure that the Company is aware of all
matters being handled by Executive.
 
6. Disability of Executive. The Company may terminate this Agreement without
liability if Executive shall be permanently prevented from properly performing
his essential duties hereunder with reasonable accommodation by reason of
illness or other physical or mental incapacity for a period of more than one
hundred twenty 120 consecutive days. Upon such termination, Executive shall be
entitled to all accrued but unpaid Base Salary and vacation.
 
7. Death of Executive. In the event of the death of Executive during the
Employment Period, the Company’s obligations hereunder shall automatically cease
and terminate; provided, however, that within 15 days the Company shall pay to
Executive’s heirs or personal representatives Executive’s Base Salary and
accrued vacation accrued to the date of death.
 
8. Confidential Information and Invention Assignments. Executive is
simultaneously executing a Confidential Information and Invention Assignment
Agreement (the “Confidential Information and Invention Assignment Agreement”).
The obligations under the Confidential Information and Invention Assignment
Agreement shall survive termination of this Agreement for any reason.
 
9. Exclusive Employment. During employment with the Company, Executive will not
do anything to compete with the Company’s present or contemplated business, nor
will he plan or organize any competitive business activity. Executive will not
enter into any agreement which conflicts with his duties or obligations to the
Company. Executive will not during his employment or within one (1) year after
it ends, without the Company’s express written consent, directly or indirectly,
solicit or encourage any employee, agent, independent contractor, supplier,
customer, consultant or any other person or company to terminate or alter a
relationship with the Company.
 
3

--------------------------------------------------------------------------------


 
10. Assignment and Transfer. Executive’s rights and obligations under this
Agreement shall not be transferable by assignment or otherwise, and any
purported assignment, transfer or delegation thereof shall be void. This
Agreement shall inure to the benefit of, and be binding upon and enforceable by,
any purchaser of substantially all of Company’s assets, any corporate successor
to Company or any assignee thereof.
 
11. No Inconsistent Obligations. Executive is aware of no obligations, legal or
otherwise, inconsistent with the terms of this Agreement or with his undertaking
employment with the Company. Executive will not disclose to the Company, or use,
or induce the Company to use, any proprietary information or trade secrets of
others. Executive represents and warrants that he or she has returned all
property and confidential information belonging to all prior employers.
 
12. Miscellaneous.
 
(a) Attorneys’ Fees. Should either party hereto, or any heir, personal
representative, successor or assign of either party hereto, resort to legal
proceedings in connection with this Agreement or Executive’s employment with the
Company, the party or parties prevailing in such legal proceedings shall be
entitled, in addition to such other relief as may be granted, to recover its or
their reasonable attorneys’ fees and costs in such legal proceedings from the
non-prevailing party or parties; provided, however, that nothing herein is
intended to affect the provisions of Section 12(l).
 
(b) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to conflict
of law principles.
 
(c) Entire Agreement. Except with respect to the 2007 Stock Incentive Plan and
Stock Option Agreement referenced in Section 3(d), this Agreement, together with
the attached exhibits and the Confidential Information and Invention Assignment
Agreement, contains the entire agreement and understanding between the parties
hereto and supersedes any prior or contemporaneous written or oral agreements,
representations and warranties between them respecting the subject matter
hereof.
 
(d) Amendment. This Agreement may be amended only by a writing signed by
Executive and by a duly authorized representative of the Company.
 
(e) Severability. If any term, provision, covenant or condition of this
Agreement, or the application thereof to any person, place or circumstance,
shall be held to be invalid, unenforceable or void, the remainder of this
Agreement and such term, provision, covenant or condition as applied to other
persons, places and circumstances shall remain in full force and effect.
 
(f) Construction. The headings and captions of this Agreement are provided for
convenience only and are intended to have no effect in construing or
interpreting this Agreement. The language in all parts of this Agreement shall
be in all cases construed according to its fair meaning and not strictly for or
against the Company or Executive.
 
4

--------------------------------------------------------------------------------


 
(g) Rights Cumulative. The rights and remedies provided by this Agreement are
cumulative, and the exercise of any right or remedy by either party hereto (or
by its successor), whether pursuant to this Agreement, to any other agreement,
or to law, shall not preclude or waive its right to exercise any or all other
rights and remedies.
 
(h) Non-waiver. No failure or neglect of either party hereto in any instance to
exercise any right, power or privilege hereunder or under law shall constitute a
waiver of any other right, power or privilege or of the same right, power or
privilege in any other instance. All waivers by either party hereto must be
contained in a written instrument signed by the party to be charged and, in the
case of the Company, by an officer of the Company (other than Executive) or
other person duly authorized by the Company.
 
(i) Remedy for Breach; Attorneys’ Fees. The parties hereto agree that, in the
event of breach or threatened breach of any covenants of Executive, the damage
or imminent damage to the value and the goodwill of the Company’s business shall
be inestimable, and that therefore any remedy at law or in damages shall be
inadequate. Accordingly, the parties hereto agree that the Company shall be
entitled to injunctive relief against Executive in the event of any breach or
threatened breach of any of such provisions by Executive, in addition to any
other relief (including damages) available to the Company under this Agreement
or under law. The prevailing party in any action instituted pursuant to this
Agreement shall be entitled to recover from the other party its reasonable
attorneys’ fees and other expenses incurred in such action.
 
(j) Notices. Any notice, request, consent or approval required or permitted to
be given under this Agreement or pursuant to law shall be sufficient if in
writing, and if and when sent by certified or registered mail, with postage
prepaid, to Executive’s residence (as noted in the Company’s records), or to the
Company’s principal office, as the case may be.
 
(k) Assistance in Litigation. Executive shall, during and after termination of
employment, upon reasonable notice, furnish such information and proper
assistance to the Company as may reasonably be required by the Company in
connection with any litigation in which it or any of its subsidiaries or
affiliates is, or may become a party; provided, however, that such assistance
following termination shall be furnished at mutually agreeable times and for
mutually agreeable compensation.
 
(l) Arbitration. Any controversy, claim or dispute arising out of or relating to
this Agreement or the employment relationship, either during the existence of
the employment relationship or afterwards, between the parties hereto, their
assignees, their affiliates, their attorneys, or agents, shall be settled by
arbitration in San Diego, California. Such arbitration shall be conducted in
accordance with the then prevailing commercial arbitration rules of the American
Arbitration Association (but the arbitration shall be in front of an arbitrator
appointed by JAMS/Endispute (“JAMS”), with the following exceptions if in
conflict: (a) one arbitrator shall be chosen by JAMS; (b) each party to the
arbitration will pay its pro rata share of the expenses and fees of the
arbitrator(s), together with other expenses of the arbitration incurred or
approved by the arbitrator(s); and (c) arbitration may proceed in the absence of
any party if written notice (pursuant to the JAMS’ rules and regulations) of the
proceedings has been given to such party. The parties agree to abide by all
decisions and awards rendered in such proceedings. Such decisions and awards
rendered by the arbitrator shall be final and conclusive and may be entered in
any court having jurisdiction thereof as a basis of judgment and of the issuance
of execution for its collection. All such controversies, claims or disputes
shall be settled in this manner in lieu of any action at law or equity; provided
however, that nothing in this subsection shall be construed as precluding the
Company from bringing an action for injunctive relief or other equitable relief
or relief under the Confidential Information and Invention Assignment Agreement.
The arbitrator shall not have the right to award punitive damages, consequential
damages, lost profits or speculative damages to either party. The parties shall
keep confidential the existence of the claim, controversy or disputes from third
parties (other than the arbitrator), and the determination thereof, unless
otherwise required by law or necessary for the business of the Company. The
arbitrator(s) shall be required to follow applicable law. IF FOR ANY REASON THIS
ARBITRATION CLAUSE BECOMES NOT APPLICABLE, THEN EACH PARTY, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL
BY JURY AS TO ANY ISSUE RELATING HERETO IN ANY ACTION, PROCEEDING, OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER MATTER
INVOLVING THE PARTIES HERETO.
 
5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date set forth below.
 
  

The Small Business Company EXECUTIVE:    
By:                                                                  
By:                                                                      Name:
David Larson   Terry Ostrowiak     Title: President   Vice President    
Date:                                        
Date:                                        

 
6

--------------------------------------------------------------------------------

